Title: To James Madison from Timothy Pickering, 16 February 1811
From: Pickering, Timothy
To: Madison, James


Sir,Washington Feby. 16. 1811
The two nominations of an associate judge of the supreme court to fill the seat vacated by the death of Judge Cushing, having failed; will you permit me to bring to your recollection a man whom you knew in the House of Representatives, in Philadelphia—Jeremiah Smith of New Hampshire? He is a federalist; but one of great distinction as a lawyer; at the same time, amiable, moderate & conciliatory as one of a political party. Since he left Congress (fourteen years ago) he resumed the study of the law, with increased and indefatigable application, and practised it successfully. The state of New-Hampshire, desirous of availing itself of his superiour endowments, appointed him its chief-justice of the supreme court; in which he presided with such ability and impartiality, that the legislature, all parties (as I have been informed) concurring, made an addition of five hundred dollars to his salary, to continue so long as He should hold the office of chief Justice: it was appropriate to him, and not to the Office.
Mr. Smith is, confessedly, one of the most distinguished lawyers in New-England. In questions merely political, parties will prefer those of their own sect: but all are equally concerned in the able and upright administration of justice. If the want of suitable qualifications cause erroneous judgements, it will be no consolation to a man that he suffers by the hand of a political brother.
In one word, the dignity of the supreme court of the United States (hitherto maintained in the appointments of Judge Johnson & Judge Livingston)—the confidence of the citizens in the wisdom and rectitude of its decisions—and the welfare of the Union, require such an appointment: and allow me to add, that it is not a matter of indifference to your own reputation.
Mr. Gilman, senator from New-Hampshire, perfectly well knows Judge Smith; and I am persuaded his candour will confirm all I have said of his character & merits. I verily believe that New-Hampshire, without distinction of parties, with the exception, perhaps, of a few individuals, will feel herself honoured by the preference of a citizen of whom she has reason to be proud. While the whole circuit, containing near a million of freemen, will be, to say the least, greatly dissatisfied, should a candidate be selected from a state not comprehended within its limits. It will be saying to the whole body of the people, Republicans as well as federalists, “You have not a man among you, qualified for this high Office.” I am respectfully, sir, Your obedt. servt.
Timothy Pickering
